Forfeitures of insurance policies are not favored, and not only will a provision voiding the policy be strictly construed, but, where susceptible of two constructions, one sustaining the forfeiture, and the other denying it, the latter will be adopted for the benefit of the insured. Standard Accident Insurance Co. v. Patton, 202 Ky. 566, 260 S.W. 371; Queen Insurance Company of America v. Cummins, 216 Ky. 329,287 S.W. 896; *Page 677 
Inter-Southern Life Insurance Co. v. Duff, 184 Ky. 227,211 S.W. 738. The majority opinion concedes that the word "foreclosure" is sometimes used in the sense of strict foreclosure and sometimes in the sense of the enforcement of a lien. The former is the narrow or strict meaning, while the latter is the broad or liberal meaning. In adopting the latter construction the court has ignored the well-established rule that such a provision must be strictly construed, and has announced the new rule that a forfeiture provision must be liberally construed for the benefit of the insurer. As this is a radical departure from established principles, I feel impelled to dissent.